Citation Nr: 0300344	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to September 1946, and from November 1950 to 
March 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied a 
rating in excess of 50 percent for the veteran's service-
connected PTSD.  

In a June 2002 decision, the RO also considered 
entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), and entitlement to service connection 
for hypertension and for a left ankle disorder.  In June 
2002, the veteran filed a notice of disagreement with the 
denial of TDIU; he did not appeal the hypertension and 
left ankle issues. 


REMAND

The veteran alleges the evidence is incomplete regarding 
his claim for a rating in excess of 50 percent for PTSD.  
In particular, he asserts that medical records of a fee 
basis examination in Portland, Oregon have not been 
associated with the claims folder and that consequently, 
the examination on which the rating appealed was based was 
by a medical professional unfamiliar with his entire 
medical history.

Regarding the veteran's disagreement with the June 2002 
decision denying TDIU, the Board notes that when there has 
been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2002), 
if further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the agency of original jurisdiction for the 
necessary action.  As is the case here, if a claim has 
been placed in appellate status by the filing of a notice 
of disagreement, the Board must remand the claim to the RO 
for preparation of a statement of the case as to that 
claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for PTSD since his 
release from incarceration to the 
present.  Obtain records from each 
health care provider he identifies.  In 
particular, ask the veteran to identify 
by name and address the medical 
professional(s) who reportedly examined 
him on a fee basis in Portland, Oregon.  
Obtain and associate with the claims 
file complete records (those not 
already in the file) from all sources 
identified.

2.  After the above is completed, 
arrange for a VA psychiatric 
examination of the veteran to determine 
the current severity of his PTSD.  The 
claims file must be made available to 
the psychiatrist in conjunction with 
the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including 
previous psychiatric findings and 
diagnoses.  The examiner should 
describe the symptoms specifically 
attributable to PTSD and comment on the 
extent to which they affect the 
veteran's ability to obtain or retain 
substantially gainful employment.

3.  The RO should review the claim for 
TDIU in light of the development 
ordered above, then issue a statement 
of the case to the veteran and his 
representative addressing that issue.  
The veteran should also be advised that 
to perfect his appeal regarding TDIU 
after the statement of the case is 
issued, he must submit a timely 
substantive appeal.  

The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



